Citation Nr: 0832737	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for a gastrointestinal disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for skin rashes has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for headaches has been received; and if 
so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1993 to August 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision that, in pertinent 
part, denied service connection for PTSD; and declined to 
reopen claims for service connection for a gastrointestinal 
disability, skin rashes, and headaches, on the basis that new 
and material evidence had not been received.  The veteran 
timely appealed.

In August 2006, the veteran withdrew his appeal for service 
connection for a sinus disability; a bilateral shoulder 
disability; a neck disability; a neurological disorder; corns 
and calluses of both feet; bunions, flat feet, and hammertoes 
of both feet; a chronic lumbosacral radiculopathy; syncope 
episodes; and to reopen claims for service connection for a 
left foot condition, a right foot condition, and a back 
condition.
 
In June 2007, the veteran testified during a hearing before 
RO personnel.  In October 2007, the veteran testified during 
a hearing before the undersigned at the RO.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  There is credible supporting evidence of sexual trauma or 
harassment in service that resulted in the development of the 
currently diagnosed PTSD.  

2.  In June 1999, the RO denied service connection for a 
gastric disability, skin rashes, and headaches.

3.  In January 2004, the RO reopened but denied the claims 
for service connection for a gastric disability and for 
headaches. 

4.  In January 2004, the RO declined to reopen the claim for 
service connection for skin rashes.

5.  Evidence associated with the claims file since the 
January 2004 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim. 

6.  Evidence associated with the claims file since the 
January 2004 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim. 

7.  Evidence associated with the claims file since the 
January 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches, and raises a reasonable 
possibility of substantiating the claim.  

8.  A chronic disability manifested by headaches did not have 
its onset in service and is not otherwise related to active 
duty.




CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  The RO's decision in January 2004, reopening and denying 
service connection for a gastric disability and for 
headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

3.  The RO's decision in January 2004, declining to reopen a 
claim for service connection for skin rashes, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).

4.  The evidence received since the RO's January 2004 denial 
is not new and material, and the claim for service connection 
for a gastrointestinal disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The evidence received since the RO's January 2004 denial 
is not new and material, and the claim for service connection 
for skin rashes is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

6.  The evidence received since the RO's January 2004 denial 
is new and material, and the claim for service connection for 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

7.  Chronic disability manifested by headaches was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April 2003, August 2004, May 2005, and March 2006 
letters, the RO notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The April 2003 and May 2005 letters notified the veteran that 
her previous claims for service connection for a gastric 
disability, skin rashes, and headaches had been denied by 
letter dated in June 1999.  The RO advised the veteran of the 
evidence needed to establish each element for service 
connection.  The RO told her that once a claim had been 
finally disallowed, new and material evidence was required 
for reopening, and also told her what constituted new 
evidence and what constituted material evidence.  These 
letters satisfied the notice requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

The veteran attributes her PTSD to sexual trauma or 
harassment in service. 

Regarding claims based on personal assault in service, VA 
regulations state, in pertinent part, as follows:

If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a [PTSD] 
claim that is based on in-service personal assault 
without first advising the claimant that evidence 
from sources other than the veteran's service 
records, or evidence of behavior changes may 
constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence, or advise VA of 
potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f)(3).

In December 2004, a licensed social worker reported that the 
veteran was first seen for individual therapy in April 2004.  
She reported experiencing depression and anxiety that was 
exhibited by appetite disturbance, sleep disturbance, 
anhedonia, suicidal ideation, hypervigilance, nightmares, 
flashbacks, hyper-startle response, and generalized anxiety.

During an October 2006 VA examination, the veteran reported 
that she had no problems with depression or other mental 
health issues prior to entering military service.  She also 
reported the details of sexual harassment by a drill sergeant 
that first occurred during basic training in 1993.  The 
examiner noted the veteran's current symptoms, and the 
veteran reported experiencing symptoms every week that 
interfered with her functioning.  The examiner found that the 
criteria for a diagnosis of PTSD were met, and opined that it 
was more likely than not that the veteran's PTSD was related 
to sexual trauma while on active duty.

The Board finds that this evidence satisfies the requirements 
that there be a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125, and of competent medical evidence linking 
the diagnosis to an in-service stressor.  

The remaining question is whether there is credible 
supporting evidence (including evidence of behavior changes) 
of the claimed in-service stressors.

The veteran did not report immediately the incidents of 
sexual trauma or harassment by the drill sergeant during 
basic training.  She did tell an Army buddy, who advised her 
to tell a family member.  The veteran telephoned her sister, 
who asked that the veteran tell someone with military rank.  
The veteran reportedly told another drill sergeant that she 
wanted to go home for very personal reasons.  The veteran was 
allowed to speak with a female officer.  That officer told 
the veteran that she needed witnesses to support her claim, 
and advised the veteran to stay in the Reserves and finish 
basic and advance training to avoid a dishonorable discharge.  

In June 2007, the veteran testified that, following the 
incidents with the drill sergeant during her initial basic 
training, she had not been eating and was hospitalized.  The 
veteran also testified that she did not graduate with her 
class, but was sent to another barracks and then completed 
basic training. Her statements in the claims file reflect 
that the veteran had not performed well in basic training 
because she was constantly depressed and stressed, or on sick 
call or in the hospital.

The veteran's service treatment records show complaints of 
nausea, vomiting, and headaches in May 1993, and include an 
assessment of gastritis.

The veteran's service personnel records show that her basic 
training began on April 5, 1993; and that the veteran was 
assigned to Company B, 3rd Battalion, 28th Infantry Regiment.  
Records also show that the veteran later was in basic 
training on June 7, 1993, and assigned to Company C, 2nd 
Battalion, 28th Infantry Regiment.  The veteran was able to 
complete her basic and advance training, but she had several 
unexcused absences from her Reserves unit.  The veteran 
subsequently was discharged on the basis of hardship.

In October 2007, the veteran testified that she continued to 
have problems with male authority, and with relationships.

The Board finds the veteran's testimony and statements to be 
consistent with the evidence of record, and indicative of 
findings of behavior changes after the in-service sexual 
trauma or harassment.  As such, they serve to satisfy the 
last element needed for the grant of service connection.

Accordingly, service connection for PTSD is granted.

III.  Petitions to Reopen

In June 1999, the RO, in pertinent part, denied service 
connection for a gastric disability, skin rashes, and 
headaches, on the basis that each of the claims was not well 
grounded.

In January 2004, the RO reopened the claims for service 
connection for headaches and for a gastric disability, but 
denied each of the claims on its merits.  The claim for 
service connection for skin rashes remained denied because 
the evidence submitted was not new and material.

In July 2005, the RO continued to deny the veteran's claims 
for service connection for a gastric disability, skin rashes, 
and headaches, on the basis that new and material evidence 
had not been submitted.

Evidence of record at the time of the June 1999 denial 
included only the veteran's service treatment records.

Regarding skin rashes, the service treatment records show a 
papular lesion, probably secondary to insect bite; and mild 
pustular acne with pomade component in April 1993.  The 
treating physician recommended that the veteran minimize or 
discontinue using oils and gels on her hair and scalp.  A 
completed health questionnaire for dental treatment, dated in 
March 1993, includes a notation of hives or skin rash.

Regarding a gastric disability and headaches, the service 
treatment records show two complaints of upset stomach and 
extreme headaches, each for more than a day's duration in May 
1993.  It appears that the veteran was hospitalized for viral 
gastroenteritis.  The treating physician recommended that the 
veteran stop taking anti-inflammatory medications and 
Tylenol.

Based on this evidence, the RO concluded that each of the 
claims was not well-grounded in June 1999.

Evidence received by VA in October 2003 reflects treatment 
for an upset stomach and headaches in 1999 and 2000, and 
treatment for headaches in 2003.

Based on this evidence, in January 2004, the RO reopened the 
claims for service connection for a gastric disability and 
for headaches, but concluded that each of the disabilities 
was not incurred in or aggravated by military service.  The 
RO also found that no new and material evidence had been 
submitted to reopen the claim for service connection for skin 
rashes.

The present claims were initiated by the veteran in January 
and February 2005.  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Gastric Disability

Evidence added to the record since January 2004 includes 
records of emergency room treatment for abdominal pain in 
April 1999; findings of mild gastritis, duodenal 
diverticulum, and duodenal ulcer in April 2002 and December 
2004; a normal ultrasound study of the upper abdomen in 
December 2004; records reflecting treatment for 
gastroesophageal reflux disease in November 2005 and in 
August 2006; a report of VA examination in October 2006, and 
a December 2006 addendum; duplicate copies of service 
treatment records; and testimony of the veteran in June 2007 
and in October 2007.

The October 2006 examiner had not reviewed the veteran's 
claims file.  The veteran reported having epigastric 
discomfort, frequent nausea, and occasional vomiting in 1993; 
and that a post-service barium swallow examination revealed 
an ulcer in the stomach or duodenum.  The veteran reported 
good results when she took medication, and continuing 
symptoms when she did not.  The examiner was unable to 
diagnose any gastrointestinal disability without resort to 
speculation, in the absence of further information.

Following review of the veteran's claims file in December 
2006, the examiner noted the in-service treatment for viral 
gastroenteritis with nausea and vomiting, and also gastric 
irritation from certain medications.  The examiner currently 
diagnosed peptic ulcer disease, and opined that it was 
unlikely that the veteran's current gastrointestinal 
complaints were related to her military activity or were 
secondary to PTSD.

Other than the duplicate service treatment records, much of 
this evidence is new in that it was not previously of record 
and is not cumulative.

The only possibly competent evidence relating to the basis of 
the prior denial consists of the examiner's opinion in 
December 2006, indicating that there is no nexus between the 
veteran's current disability and service.  This evidence 
relates to the basis of the prior denial, namely that a 
gastric disability was not incurred in service.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  The newly submitted evidence does 
not link a current gastrointestinal disability with service.  
The examiner's opinion in December 2006 is essentially 
against an award of service connection.  Hence, the evidence 
is not material for purposes of reopening the claim.

There is no other competent evidence linking a current 
gastrointestinal disability with service, or to any service-
connected disability.

Because the competent evidence does not link a 
gastrointestinal disability to service, or to a service-
connected disability, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran has offered testimony and contentions in which 
she argued that her current gastrointestinal disability had 
its onset in service.  The veteran, as a lay person, would 
not be competent to render a probative opinion on a medical 
matter, such as the etiology of any current gastrointestinal 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Absent evidence of a nexus between the currently shown 
gastrointestinal disability and a service-connected 
disability or service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for a gastrointestinal disability is 
not reopened.



Skin Rashes

Evidence added to the record since January 2004 includes a 
treatment record for eczema in August 2006; a report of VA 
examination in October 2006, and a December 2006 addendum; 
duplicate copies of service treatment records; and testimony 
of the veteran in June 2007 and in October 2007.

Again, much of this evidence is new in that it was not 
previously of record and is not cumulative.

As noted above, the October 2006 examiner had not reviewed 
the veteran's claims file.  The veteran reported developing 
an itching skin condition with patches and slightly raised 
skin on the back of her neck, the back of her knees, and on 
the folds of the forearms and antecubital fossae in 1993.  
She reported that the rash flared periodically and caused 
itching.  Flare-ups were intermittent and occurred two-to-
three times a week.  She reported no hives or scarring.  
Examination revealed no rashes or scars.  Skin pigmentation 
was normal, as was texture.  The examiner found no signs of 
any present eruption, and opined that the skin condition was 
more likely as not an allergic skin disorder; and was not 
caused by stress or PTSD.

Following review of the veteran's claims file in December 
2006, the examiner noted the in-service treatment for 
pustules on the forehead due to acne.  The examiner diagnosed 
complaint of episodic rash and itching.  No diagnosis could 
be established, as the examiner found no evidence of this 
rash and no evidence in the record.  The examiner had 
suspected atopic dermatitis.  The examiner opined that it was 
unlikely that the veteran's itching rash was related to 
either her military activity or secondary to PTSD.

Here again, the only possibly competent evidence relating to 
the basis of the prior denial consists of the examiner's 
opinion in December 2006, indicating that there is no nexus 
between the veteran's complaint of episodic rash and itching, 
and service.  This evidence relates to the basis of the prior 
denial, namely that skin rashes were not incurred in service.

Although the veteran has testified that her intermittent skin 
rashes had their onset in service, she is a layperson, and 
lacks the requisite medical knowledge to make a competent 
diagnosis of a disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Absent evidence of current disability manifested by skin 
rashes, and of a nexus between a currently shown disability 
and a service-connected disability or service, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for skin rashes is not reopened.

Headaches

Evidence added to the record since January 2004 includes a 
record of emergency room treatment for headache and eye pain 
in July 2001; a February 2005 statement from Salvador E. 
Murra, M.D.; a neurological examination that diagnoses 
headaches, probably migraines, in April 2005; records 
reflecting treatment for headaches in August 2006 and in 
November 2006; a report of VA examination in October 2006, 
and a December 2006 addendum; duplicate copies of service 
treatment records; and testimony of the veteran in June 2007 
and in October 2007. 

Much of this evidence is new in that it was not previously of 
record and is not cumulative. 

In February 2005, Dr. Murra indicated that the veteran was 
first treated in December 2004 for headaches, probably 
migraines, and that reportedly her symptoms began in March 
1993 while in the military.

During the October 2006 VA examination, the veteran reported 
bi-frontal, throbbing headaches starting in 1993.  
Medications relieved the headaches in three-to-four hours; 
the headaches were not incapacitating, and occurred 
approximated four days a week.  The examiner diagnosed bi-
frontal throbbing headaches, as likely as not migraine 
headaches, atypical in their frequency; and opined that it 
was unlikely that they were related to stress or PTSD.

Neither Dr. Murra nor the October 2006 examiner had reviewed 
the veteran's claims file.   

Following review of the veteran's claims file in December 
2006, the examiner found no instances of treatment for 
headaches while the veteran was on active duty.  The examiner 
diagnosed migraine-like headaches, and opined that it was 
unlikely that the veteran's headaches were related to either 
her military activity or secondary to PTSD.

During her testimony in October 2007, the veteran indicated 
that she started having headaches in service, and that she 
had sought treatment quite a few times and received 
medication.

The newly submitted evidence is relevant to the veteran's 
claim.  Here, the evidence shows additional post-service 
treatment for migraine headaches.  While the veteran's 
testimony is not competent to establish a link between her 
current migraine headaches and in-service headaches, she is 
competent to offer statements of first-hand knowledge of her 
in-service and post-service experiences.  Her testimony and 
Dr. Murra's statement raise a reasonable possibility of 
substantiating the claim for service connection.

Hence, the veteran's application to reopen the claim for 
service connection for headaches must be granted. 38 U.S.C.A. 
§ 5108.

IV.  Reopened Claim for Service Connection for Headaches

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service treatment records of the veteran's entry report no 
headache pain.  Records show two complaints of headaches 
associated with treatment for viral gastroenteritis, in May 
1993.

The post-service treatment records show treatment for 
headache pain in 1999, 2000, and 2003.

In October 2007, the veteran testified that she started 
having headaches in service, and that she had sought 
treatment quite a few times and received medication.

The evidence in support of the veteran's claim includes 
service treatment records, showing treatment for headache 
pain in 1993; the veteran's testimony, and Dr. Murra's 
notation that the veteran's headache pain had its onset in 
service.  However, the service treatment records reflect the 
complaints of headaches associated with treatment for 
gastroenteritis, which was acute.  Since Dr. Murray did not 
begin treating the veteran until 2004 and makes no reference 
to a review of the record, it most likely was based on the 
veteran's self-reported history.  

The evidence against the veteran's claim includes the opinion 
in December 2006 where a VA examiner found it unlikely that 
the veteran's headaches were related to her military 
activity, or secondary to her PTSD.  The VA opinion was made 
after a review of the claims folder and cites to evidence of 
record.  It is supported by the evidence showing that 
migraine type headaches were not described or reported in 
service, but have been identified by both Dr. Murra and the 
VA examiner.  Since this report is the most thorough of 
record, the Board finds that the VA examiner's opinion has 
the most probative value.

While the Board has considered the veteran's testimony, it is 
not more probative than the competent evidence of record that 
indicates that current headache pathology is unrelated to 
service.  

Given the nature of the disability, the in-service reports of 
headache pain, the post-service diagnosis, and the veteran's 
testimony, the Board finds that a preponderance of the 
evidence is against a finding that current headache pathology 
is related to service.  Accordingly, service connection for 
headaches is not warranted.  








(CONTINUED ON NEXT PAGE)






ORDER

Service connection for PTSD is granted.

New and material evidence has not been received; the claim 
for service connection for a heart disability is not 
reopened.

New and material evidence has not been received; the claim 
for service connection for skin rashes is not reopened.

New and material evidence has been submitted to reopen the 
claim for service connection for headaches; service 
connection for headaches is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


